277 S.C. 309 (1982)
286 S.E.2d 384
The STATE, Respondent,
v.
John Odell CARPENTER, Appellant.
21631
Supreme Court of South Carolina.
January 19, 1982.
Asst. Appellate Defender Tara D. Shurling, of S.C. Commission of Appellate Defense, Columbia, for appellant.
Atty. Gen. Daniel R. McLeod, Asst. Atty. Gen. Lindy P. Funkhouser and Senior Asst. Atty. Gen., Brian P. Gibbes, Columbia, and Asst. Sol. Holman C. Gossett, Jr., Spartanburg, for respondent.
January 19, 1982.
Per Curiam:
Appellant was convicted of housebreaking, grand larceny and illegal possession of a handgun. He was sentenced to six (6) years for housebreaking and grand larceny and one (1) year (suspended) for illegal possession of a handgun.
Appellant's sole ground for appeal is ineffective assistance of counsel at trial. This Court usually will not consider that issue on appeal from a conviction. State v. Hyman, .... S.C.... , 281 S.E. (2d) 209 (1981). We follow that principle particularly when, as here, the issue was not argued to the trial judge. State v. Williams, 266 S.C. 325, 223 S.E. (2d) 38 (1976).
*310 Under the facts of this case, appellant must assert his claim under the Post-Conviction Procedure Act (Code of Laws [1976] Section 17-27-10 et seq.)
The conviction is therefore affirmed.